ACCEPTED
                                                                  03-14-00243-CR
                                                                         3723240
                                                        THIRD COURT OF APPEALS
                                                                   AUSTIN, TEXAS
                                                             1/10/2015 2:46:29 PM
                                                                JEFFREY D. KYLE
                                                                           CLERK
                 Law Offices of
             THOMAS T. WILLIAMS, P.C.
                Attorney at Law
                15 E. Harris Ave.                 FILED IN
                                           3rd COURT OF APPEALS
             San Angelo, Texas 76903           AUSTIN, TEXAS
            Telephone: (325) 653-4783      1/10/2015 2:46:29 PM
               Fax (325) 486-9963            JEFFREY D. KYLE
               tomtwilliams@netzero.net            Clerk

January 13, 2015

Mr. Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Austin, Tx 78711

Re:              NO. 03-14-00243-CR
                 NO. 03-14-00244-CR
                 NO. 03-14-00245-CR

              IN THE COURT OF APPEALS
        THIRD SUPREME JUDICIAL DISTRICT OF TEXAS

ELIAS SHAWN BIHL               APPELLANT

VS.

THE STATE OF TEXAS              APPELLEE


Dear Mr. Kyle:

This letter serves to confirm that on January 5, 2015,
I sent by certified mail, return-receipt requested, a
copy of the Opinion and Judgment(s)signed by the Court
in the above-styled and numbered causes to:

Mr. Elias Shawn Bihl, TDCJ# 1938565
at his last known address
McConnell Unit
3001 South Emily
Beeville, Tx 78102
Cert # 7014 2120 0001 8638 3286

In addition, I enclosed a Notice of Right To File a Pro
Se Petition for Discretionary Review pursuant to Rule
68 of the Texas Rules of Appellate Procedure. I
provided Mr. Bihl a copy of Rule 68 (68.1 through 68.7)
To Mr. Bihl.

A copy of the letter informing Mr. Bihl of his rights
and a copy of the signed certified receipt showing
delivery to Mr. Bihl, Appellant Pro Se, is attached
hereto.

Sincerely yours,

/s

Thomas T. Williams
SBN 21579200
Attorney for Appellant
                            Law Offices of
                      THOMAS T. WILLIAMS, P.C.
                           Attorney at Law
                          15 E. Harris Ave.
                         San Angelo, Texas 76903
                        Telephone: (325) 653-4783

January 5, 2015

Mr. Elias Shawn Bihl
TDCJ# 1938565
McConnell Unit
3001 South Emily
Beeville, Texas 78102

RE:

Appellate Cause Nos. 03-00245-CR, 03-00244-CR & 03-CR-00243-CR
    Elias Shawn Bihl v. State of Texas

Trial Court Cause Nos. C-13-0381-SA, C-13-0382-SA,& C-13-0383-SA
    State of Texas v. Elias Shawn Bihl
    Tom Green County, Texas

      Copy of the Opinion and Judgment of Court of Appeals; and

      Notification of Right To File Pro Se Petition For
      Discretionary Review pursuant to Rule 68, Texas Rules of
      Appellate Procedure


Dear Mr. Bihl:

I am required by Rule 48 of the Texas Rules of Appellate
Procedure to provide you with a copy of the opinion and judgment
of the Court in each of the above styled and numbered causes
signed by the Third Court of Appeals on December 31, 2014.

Enclosed please find three copies of the Memorandum Opinion and
Judgment on each cause.

The Court also requires that I provide notice to you of your
right to file a Pro Se Petition for Discretionary Review under
Rule 68 of the Texas Rules of Appellate Procedure.

Enclosed please find a copy of Rule 68 (68.1 through 68.7) which
sets forth the requirements for filing a pro se Petition For
Discretionary Review. Please note the time deadlines set forth
for filing your petition.
I am also attaching a copy of this letter to the Third Court of
Appeals certifying that I have complied with the Court’s Order by
providing with a copy of the Court’s Opinion and Judgment and
advising you of your right to file a Pro Se Petition for
Discretionary Review.

Sincerely yours,

/s
Thomas T. Williams
SBN 21579200

certified mail, return-receipt requested#7014 2120 0001 8638 3286